 



EXHIBIT 10.48

INITIAL GRANT

ADVANCED FIBRE COMMUNICATIONS, INC.
NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION

     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Advanced Fibre Communications, Inc. (the
“Corporation”):

     OPTIONEE:                                                                                                                                            

     GRANT
DATE:                                                                                                                                            

     EXERCISE PRICE: $
                                                                                
per share

     NUMBER OF OPTION SHARES: 20,000 shares

     EXPIRATION DATE:
                                                                                                                        

     TYPE OF OPTION: Non-Statutory Stock Option

     DATE EXERCISABLE: Immediately Exercisable

VESTING SCHEDULE: The Option Shares shall initially be unvested and subject to
repurchase by the Corporation at the Exercise Price paid per share. Optionee
shall acquire a vested interest in, and the Corporation’s repurchase right shall
accordingly lapse with respect to, the Option Shares as follows: (i) one third
of the Option Shares upon the Optionee’s completion of one year of service as a
member of the Corporation’s Board of Directors (the “Board”) period measured
from the Grant Date and (ii) the balance of the Option Shares in a series of
twenty-four (24) successive equal monthly installments upon the Optionee’s
completion of each additional month of Board service over the twenty-four
(24)-month period measured from the first anniversary of the Grant Date. In no
event shall any additional Option Shares vest after Optionee’s cessation of
Board service.

     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the automatic option grant program under the
Advanced Fibre Communications, Inc. 1996 Stock Incentive Plan (the “Plan”).
Optionee further agrees to be bound by the terms of the Plan and the terms of
the Option as set forth in the Automatic Stock Option Agreement attached hereto
as Exhibit A.

 



--------------------------------------------------------------------------------



 



     Optionee hereby acknowledges receipt of a copy of the official prospectus
for the Plan in the form attached hereto as Exhibit B. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

     REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ALL UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL NOT BE TRANSFERABLE AND SHALL BE
SUBJECT TO REPURCHASE BY THE CORPORATION, AT THE EXERCISE PRICE PAID PER SHARE,
UPON OPTIONEE’S TERMINATION OF SERVICE AS A MEMBER OF THE CORPORATION’S BOARD OF
DIRECTORS. THE TERMS AND CONDITIONS OF SUCH REPURCHASE RIGHT SHALL BE SPECIFIED
IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

     NO IMPAIRMENT OF RIGHTS. Nothing in this Notice or in the attached
Automatic Stock Option Agreement or the Plan shall interfere with or otherwise
restrict in any way the rights of the Corporation or the Corporation’s
stockholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.

     DEFINITIONS. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

DATED:                                        , 199

                  ADVANCED FIBRE COMMUNICATIONS, INC.    
 
           

  By:        

           
 
           

  Title:        

           

             
 
                                              OPTIONEE    
 
           

  Address:        

           

ATTACHMENTS
EXHIBIT A - AUTOMATIC STOCK OPTION AGREEMENT
EXHIBIT B - PLAN SUMMARY AND PROSPECTUS

2.



--------------------------------------------------------------------------------



 



EXHIBIT A

AUTOMATIC STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B

PLAN SUMMARY AND PROSPECTUS

 



--------------------------------------------------------------------------------



 



ANNUAL GRANT

ADVANCED FIBRE COMMUNICATIONS, INC.
NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION

     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Advanced Fibre Communications, Inc. (the
“Corporation”):

     OPTIONEE:                                                                                                                                            

     GRANT
DATE:                                                                                                                                            

     EXERCISE PRICE: $
                                                                                
per share

     NUMBER OF OPTION SHARES: 6,000 shares

     EXPIRATION DATE:
                                                                                                                        

     TYPE OF OPTION: Non-Statutory Stock Option

     DATE EXERCISABLE: Immediately Exercisable

VESTING SCHEDULE: The Option Shares shall initially be unvested and subject to
repurchase by the Corporation at the Exercise Price paid per share. Optionee
shall acquire a vested interest in, and the Corporation’s repurchase right shall
accordingly lapse with respect to, the Option Shares as follows: (i) one third
of the Option Shares upon the Optionee’s completion of one year of service as a
member of the Corporation’s Board of Directors (the “Board”) period measured
from the Grant Date and (ii) the balance of the Option Shares in a series of
twenty-four (24) successive equal monthly installments upon the Optionee’s
completion of each additional month of Board service over the twenty-four
(24)-month period measured from the first anniversary of the Grant Date. In no
event shall any additional Option Shares vest after Optionee’s cessation of
Board service.

     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the automatic option grant program under the
Advanced Fibre Communications, Inc. 1996 Stock Incentive Plan (the “Plan”).
Optionee further agrees to be bound by the terms of the Plan and the terms of
the Option as set forth in the Automatic Stock Option Agreement attached hereto
as Exhibit A.

 



--------------------------------------------------------------------------------



 



     Optionee hereby acknowledges receipt of a copy of the official prospectus
for the Plan in the form attached hereto as Exhibit B. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

     REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ALL UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL NOT BE TRANSFERABLE AND SHALL BE
SUBJECT TO REPURCHASE BY THE CORPORATION, AT THE EXERCISE PRICE PAID PER SHARE,
UPON OPTIONEE’S TERMINATION OF SERVICE AS A MEMBER OF THE CORPORATION’S BOARD OF
DIRECTORS. THE TERMS AND CONDITIONS OF SUCH REPURCHASE RIGHT SHALL BE SPECIFIED
IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

     NO IMPAIRMENT OF RIGHTS. Nothing in this Notice or in the attached
Automatic Stock Option Agreement or the Plan shall interfere with or otherwise
restrict in any way the rights of the Corporation or the Corporation’s
stockholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.

     DEFINITIONS. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

DATED:                                        , 199     

                  ADVANCED FIBRE COMMUNICATIONS, INC.    
 
           

  By:        

           
 
           

  Title:        

           

             
 
                                              OPTIONEE    
 
           

  Address:        

           
 
                     

ATTACHMENTS
EXHIBIT A - AUTOMATIC STOCK OPTION AGREEMENT
EXHIBIT B - PLAN SUMMARY AND PROSPECTUS

2.



--------------------------------------------------------------------------------



 



EXHIBIT A

AUTOMATIC STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B

PLAN SUMMARY AND PROSPECTUS

 